*915In a proceeding pursuant to CPLR article 78 to review the respondents’ determinations dated November 19, 2003, and January 13, 2004, denying, without a hearing, the petitioner’s request for information pursuant to the Freedom of Information Law (Public Officers Law art 6), and denying an administrative appeal, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Baisley, J), entered December 20, 2004, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Pursuant to the Freedom of Information Law (FOIL) (Public Officers Law art 6), the petitioner sought, inter alia, “the names and addresses of all applicants in regards to their rental permit policy. . . in the Town of Brookhaven.” The respondents denied the request on the grounds that it was an “unwarranted invasion of personal privacy” and did “not reasonably describe the documents.” The respondents also denied an administrative appeal, asserting that compliance with the request would be an unwarranted invasion of the applicants’ privacy, citing, inter alia, chapter 82-11 of the Code of the Town of Brookhaven.
The respondents’ denial of the FOIL request was not arbitrary and capricious (see CPLR 7803 [3]; Matter of Federation of N.Y. State Rifle & Pistol Clubs v New York City Police Dept., 73 NY2d 92 [1989]; Matter of Property Tax Reduction Consultants, Inc. v Township of Islip, 21 AD3d 376, 377 [2005]). Miller, J.E, Goldstein, Mastro and Dillon, JJ., concur.